Case 19-44896      Doc 70     Filed 03/01/21 Entered 03/01/21 09:16:54            Main Document
                                           Pg 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

       In re:                                 )       Case No. 19-44896-659
                                              )
       James R Schlabach                      )       Chapter 13
                                              )
       Debtor(s)                              )       Order on Objection to Claim #11
                                              )       (Doc #59)

                            CERTIFICATION OF NO RESPONSE

       The undersigned certifies that all entities entitled to notice of the Objection to this Claim
in accordance with applicable Bankruptcy Rules, have been served with the foregoing objection,
that more than 21 days have passed since the service of Debtor’s Objection. No responses in
opposition have been filed. Movant requests the Court enter the proposed order below, which
supersedes any prior proposed orders.

Dated: March 1, 2021

                                                      RESPECTFULLY SUBMITTED,
                                                      A&L Licker Law Firm, LLC
                                                      By:__/s/ Tobias Licker___________
                                                      Tobias Licker, #56778MO, 56778
                                                      1861 Sherman Dr.
                                                      St. Charles, MO 63303
                                                      (636) 916-5400
                                                      (fax) (636) 916-5402
                                                      email: tobias@lickerlawfirm.com

                                             ORDER

Upon Debtor's Objection to the Claim of Missouri Department of Revenue, for good cause shown,
IT IS ORDERED that Debtor’s Objection is SUSTAINED; and

IT IS FURTHER ORDERED that Claim #11 is allowed as a secured claim in the amount of
$3,650.00, priority unsecured in the amount of $1,384.09 and any remaining balance reclassified
as a general unsecured claim.


                                                     KATHY A. SURRATT-STATES
                                                  Chief United States Bankruptcy Judge

DATED: March 1, 2021
St. Louis, Missouri 63102
jim
Case 19-44896    Doc 70     Filed 03/01/21 Entered 03/01/21 09:16:54   Main Document
                                         Pg 2 of 2




Order Prepared by:

Tobias Licker
Licker Law Firm, LLC
1861 Sherman Dr.
St. Charles, MO 63303

Copies to:

Diana S. Daugherty
PO Box 430918
St. Louis, MO 63143

Office of the US Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102-1127

Missouri Department of Revenue
Taxation Division
P. O. Box 3800
Jefferson City, MO 65105-3800

Department Of Revenue
C/O Michael S Kisling
Taxation Division
Po Box 854
Jefferson City MO 65105

James R Schlabach
633 Legend View Dr
Eureka, MO 63025
